Dismiss and Opinion Filed this 1st day of July, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00800-CV

                         IN RE CALVIN ERVIN MCNAC, Relator

                Original Proceeding from the Criminal District Court No. 3
                                   Dallas County, Texas
                             Trial Court Cause No. X08-951-J

                            MEMORANDUM OPINION
                           Before Justices O'Neill, Lang, and Brown
                                   Opinion by Justice Lang
       Relator filed this petition for writ of mandamus seeking to compel the district clerk to

transmit the records to the Texas Department of Criminal Justice custodian of parole records and

the Texas Department of Criminal Justice classification and records office. This Court does not

have mandamus jurisdiction over the district clerk except for limited circumstances not

applicable here. See TEX. GOV'T CODE ANN. § 22.221 (West 2010); In re Phillips, No. 05-14-

00683-CV, 2014 WL 2609217, at *1 (Tex. App.—Dallas June 10, 2014, orig. proceeding) (mem.

op.); In re Chumbley, No. 05–13–00881–CV, 2013 WL 3718070, at *1 (Tex. App.—Dallas July

12, 2013, orig. proceeding) (mem. op). Accordingly, we DISMISS the petition.




                                                  /Douglas S. Lang/
140800F.P05                                       DOUGLAS S. LANG
                                                  JUSTICE